DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
-Claim 3, line 2: please correct “the toothed ratchet surface” to “the toothed interior ratchet surface”
-Claim 3, lines 2-3: please correct “and ratchet surface” to “and the toothed interior ratchet surface”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schabbach et al. (US 2016/0199590 A1) in view of Quinn et al. (US 2017/0354788 A1).
Regarding claim 1, Schabbach discloses an injector (see Figs. 1-13, par. [0041]) comprising:
	a chassis (insertion arrangement 1) attached to a base housing portion (base of linear guide 8) (see Fig. 1);
an injection needle (injection needle 2) supported by the chassis (insertion arrangement 1), the injection needle (injection needle 2) being movable with the chassis (insertion arrangement 1) relative to the base housing portion (base of linear guide 8) from a retracted position (see Fig. 3), wherein at least a tip of the injection needle (injection needle 2) is contained within the base housing portion (see Fig. 3, par. [0047]), to an injection position (see Figs. 6-7, par. [0050]-[0051]), wherein at least the tip of the injection needle (injection needle 2) protrudes from the base housing portion (see Figs. 6-7, par. [0050]-[0051]);
	at least one rotary biasing assembly (first link 10) stabilized in a stored energy state and releasable into an energy releasing state (see par. [0043]), the at least one rotary biasing assembly (first link 10) including a cam (cam 13);
	at least one cam follower (forked needle retainer 7) corresponding to the at least one rotary biasing assembly (first link 10), the at least one cam follower (forked needle retainer 7) coupling the at least one rotary biasing assembly (first link 10) with the injection needle (injection needle 2) and being configured to transform rotation of the at least one rotary biasing assembly (first link 10) in the energy releasing state thereof into translation of the chassis (insertion arrangement 1) and the injection needle (injection needle 2), relative to the base housing portion (linear guide 8), from the retracted position (see Fig. 3) to the injection position (see Figs. 6-7) (see par. [0047]-[0051]);
	an activation switch (button link 18) coupled with the chassis (insertion arrangement 1) and rotatable from an unactivated position, stabilizing the at least one rotary biasing assembly (first link 10) in the stored energy state thereof, to an activated position, releasing the at least one rotary biasing assembly (first link 10) into the energy releasing state thereof (see par. [0045], [0047], and [0052]); and
	an activation button (button 17) movably mounted to the injector, the activation button (button 17) being translatable from an unactuated position (EBP) to an actuated position (DBP), wherein translation of the activation button (button 17) from the unactuated position (EBP) to the actuated position (DBP) rotates the activation switch (button link 18) from the unactivated position to the activated position thereof (see par. [0048], [0050], and [0052]).
	While Schabbach suggests that the insertion arrangement is contained within a housing having a skin contact surface (see par. [0041]), Schabbach fails to explicitly state an injector housing having a base housing portion defining a skin contact surface, the activation button movably mounted to the injector housing.  
	Quinn teaches an injector (drug delivery system 10, see Figs. 1-16) comprising an injector housing (housing 20) having a base housing portion (bottom portion 24) defining a skin contact surface (see Fig. 3, par. [0145]-[0146]), the activation button (button 26) movably mounted to the injector housing (housing 20) (see par. [0145]-[0146]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector of Schabbach to include an injector housing as taught by Quinn in order to accommodate the needle assembly and provide for fluid communication and medicament delivery through the needle assembly of Schabbach (see Quinn par. [0145]-[0146]).

	Regarding claim 2, modified Schabbach teaches the injector of claim 1 substantially as claimed.  Schabbach further teaches wherein the at least one rotary biasing assembly (first link 10) comprises a drive wheel (pivot joint 5) and a torsion spring (spring 12) coupled thereto (see Fig. 2, par. [0055]).

	Regarding claim 4, modified Schabbach teaches the injector of claim 2 substantially as claimed.  Schabbach further teaches wherein the torsion spring (spring 12) is wound in the stored energy state (see Fig. 5, par. [0049]), and configured to unwind in the energy releasing state (see Fig. 7, par. [0050]-[0051]).

	Regarding claim 5, modified Schabbach teaches the injector of claim 2 substantially as claimed.  Schabbach further teaches wherein the at least one cam follower (forked needle retainer 7) comprises a slot (slot formed by upper prong 7.1 and lower prong 7.2) formed in the chassis (insertion arrangement 1) (see Fig. 1), and wherein the cam (cam 13) of the at least one rotary biasing assembly (first link 10) comprises a pin (cam 13 is a pin, see Fig. 1) projecting from the drive wheel (pivot joint 5) into engagement with the slot (see par. [0043]).

	Regarding claim 6, modified Schabbach teaches the injector of claim 5 substantially as claimed.  Schabbach further teaches wherein the engagement of the pin (cam 13) with the slot (slot formed by upper prong 7.1 and lower prong 7.2) converts rotation of the drive wheel (pivot joint 5) into a horizontal sliding of the pin (cam 13) along the slot (upper prong 7.1 and lower prong 7.2)  and the translation of the chassis (insertion arrangement 1) and the injection needle (injection needle 2) relative to the base housing portion (base of linear guide 8) from the retracted position (see Fig. 3) to the injection position (see Figs. 6-7) (see par. [0047], [0049]-[0050]), and wherein prevention of the horizontal sliding of the pin (cam 13) along the slot (upper prong 7.1 and lower prong 7.2) prevents rotation of the drive wheel (pivot joint 5) and, in turn, prevents the translation of the chassis (insertion arrangement 1) and the injection needle (injection needle 2) from the retracted position (see Fig. 3) to the injection position (see Figs. 6-7) (see par. [0047]-[0051], all components of insertion arrangement 1 move together- so if one component is prevented from rotation, all components are correspondingly prevented from their respective motion(s)).

	Regarding claim 7, modified Schabbach teaches the injector of claim 6 substantially as claimed.  Schabbach further teaches wherein the activation switch (button link 18) is generally U-shaped (button link 18 has U-shaped ends), having a first arm (end of button link 18 at button cam 20) with a terminal free end (see Fig. 2), an opposing second arm (end of button link 18 at pivot joint 16) with a terminal free end (see Fig. 2), and a central portion (central portion of button link 18) extending between the first and second arms (see Fig. 2), wherein the first arm (end of button link 18 at button cam 20) extends along one side (bottom of insertion arrangement 1) of the chassis (insertion arrangement 1) (see Figs. 3-6) and the second arm (end of button link 18 at pivot joint 16) extends along an opposing side (top of insertion arrangement 1) of the chassis (insertion arrangement 1) (see Figs. 3-6) and the central portion (central portion of button link 18) extends around a front end of the chassis (insertion arrangement 1) (front end of insertion arrangement 1 is shown in Figs. 3-7), and at least one of the first and second arms is pivotably coupled with the chassis (insertion arrangement 1) (see par. [0045]).

	Regarding claim 8, modified Schabbach teaches the injector of claim 7 substantially as claimed.  Schabbach further teaches wherein the terminal end of the first arm (end of button link 18 at button cam 20) abuts the pin (cam 13) in the unactivated position of the activation switch (button link 18), preventing rotation of the drive wheel (pivot joint 5), and wherein the activation switch (button link 18) disengages the pin (cam 13) in the activated position thereof, permitting rotation of the drive wheel (pivot joint 5) (see Figs. 3 and 7, par. [0047]-[0051], movement of button cam 20 away from cam 13 allows rotation of pivot joint 5).

	Regarding claim 9, modified Schabbach teaches the injector of claim 1 substantially as claimed.  Schabbach further teaches wherein the activation switch (button link 18) is generally U-shaped (button link 18 has U-shaped ends), having a first arm (end of button link 18 at button cam 20) with a terminal free end (see Fig. 2), an opposing second arm (end of button link 18 at pivot joint 16) with a terminal free end (see Fig. 2), and a central portion (central portion of button link 18) extending between the first and second arms (see Fig. 2), wherein the first arm (end of button link 18 at button cam 20) extends along one side (bottom of insertion arrangement 1) of the chassis (insertion arrangement 1) (see Figs. 3-6), the second arm (end of button link 18 at pivot joint 16) extends along an opposing side (top of insertion arrangement 1) of the chassis (insertion arrangement 1) (see Figs. 3-6) and the central portion (central portion of button link 18) extends around a front end of the chassis (insertion arrangement 1) (front end of insertion arrangement 1 is shown in Figs. 3-7), and at least one of the first and second arms is pivotably coupled with the chassis (insertion arrangement 1) (see par. [0045]).

	Regarding claim 12, modified Schabbach teaches the injector of claim 1 substantially as claimed.  Schabbach further teaches wherein the at least one rotary biasing assembly (first link 10) comprises two rotary biasing assemblies (cam 13 and cam 20), and the at least one cam follower (forked needle retainer 7) comprises two cam followers (upper prong 7.1 and lower prong 7.2) (see par. [0047]).

	Regarding claim 13, modified Schabbach teaches the injector of claim 1 substantially as claimed.  Schabbach further teaches wherein the chassis (insertion arrangement 1) is pivotably attached to the base housing portion (base housing portion 24 of Quinn as modified in claim 1 above) proximate a rear end of the chassis (insertion arrangement 1) and the base housing portion (base housing portion 24 of Quinn as modified in claim 1 above) (see Fig. 3, par. [0043]), and the activation switch (button link 18) is pivotably coupled with the chassis (insertion arrangement 1) proximate a front end of the chassis (insertion arrangement 1) (at pivot joint 16, see Fig. 3, par. [0045]).

Regarding claim 14, Schabbach discloses an injector (see Figs. 1-13, par. [0041]) comprising:
an injection needle (injection needle 2), the injection needle (injection needle 2) being movable relative to the base housing portion (base of linear guide 8) from a retracted position (see Fig. 3), wherein at least a tip of the injection needle (injection needle 2) is contained within the base housing portion (see Fig. 3, par. [0047]), to an injection position (see Figs. 6-7, par. [0050]-[0051]), wherein at least the tip of the injection needle (injection needle 2) protrudes from the base housing portion (see Figs. 6-7, par. [0050]-[0051]);
	at least one rotary biasing assembly (first link 10) stabilized in a stored energy state and releasable into an energy releasing state (see par. [0043]), the at least one rotary biasing assembly (first link 10) including a cam (cam 13);
	at least one cam follower (forked needle retainer 7) corresponding to the at least one rotary biasing assembly (first link 10), the at least one cam follower (forked needle retainer 7) coupling the at least one rotary biasing assembly (first link 10) with the injection needle (injection needle 2) and being configured to transform rotation of the at least one rotary biasing assembly (first link 10) in the energy releasing state thereof into translation of the injection needle (injection needle 2), relative to the base housing portion (linear guide 8), from the retracted position (see Fig. 3) to the injection position (see Figs. 6-7) (see par. [0047]-[0051]);
	an activation switch (button link 18) rotatable from an unactivated position, stabilizing the at least one rotary biasing assembly (first link 10) in the stored energy state thereof, to an activated position, releasing the at least one rotary biasing assembly (first link 10) into the energy releasing state thereof (see par. [0045], [0047], and [0052]); and
	an activation button (button 17) movably mounted to the injector, the activation button (button 17) being translatable from an unactuated position (EBP) to an actuated position (DBP), wherein translation of the activation button (button 17) from the unactuated position (EBP) to the actuated position (DBP) rotates the activation switch (button link 18) from the unactivated position to the activated position thereof (see par. [0048], [0050], and [0052]).
	While Schabbach suggests that the insertion arrangement is contained within a housing having a skin contact surface (see par. [0041]), Schabbach fails to explicitly state an injector housing having a base housing portion defining a skin contact surface, the injection needle supported by the injector housing.  
	Quinn teaches an injector (drug delivery system 10, see Figs. 1-16) comprising an injector housing (housing 20) having a base housing portion (bottom portion 24) defining a skin contact surface (see Fig. 3, par. [0145]-[0146]), the injector needle (needle 28) supported by the injector housing (housing 20) (see par. [0145]-[0146]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector of Schabbach to include an injector housing as taught by Quinn in order to accommodate the needle assembly and provide for fluid communication and medicament delivery through the needle assembly of Schabbach (see Quinn par. [0145]-[0146]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schabbach et al. (US 2016/0199590 A1) in view of Quinn et al. (US 2017/0354788 A1), as applied to claim 2 above, further in view of Tallarida et al. (US 2017/0182303 A1).
Regarding claim 3, modified Schabbach teaches the injector of claim 2 substantially as claimed.  However, Schabbach fails to state wherein the drive wheel includes a toothed interior ratchet surface and a pawl engaged with the toothed ratchet surface, the pawl and ratchet surface being configured to permit rotation of the drive wheel in a single direction, and wherein the torsion spring is coupled to the pawl.
	Tallarida teaches an injector (see Figs. 12-14) wherein the drive wheel (ratcheting mechanism 1162) includes a toothed interior ratchet surface (ratchet 1179) and a pawl (bar 1177) engaged with the toothed ratchet surface (ratchet 1179) (see par. [0175]), the pawl (bar 1177) and ratchet surface (ratchet 1179) being configured to permit rotation of the drive wheel (ratcheting mechanism 1162) in a single direction (see Figs. 14a-b), and wherein the torsion spring (torsion spring 1176) is coupled to the pawl (bar 1177) (see par. [0176]-[0177]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector of modified Schabbach with the ratchet and pawl of Tallarida in order to couple to the torsion spring to provide sufficient power for the drive wheel to insert/retract the needle (see Tallarida par. [0177]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schabbach et al. (US 2016/0199590 A1) in view of Quinn et al. (US 2017/0354788 A1), as applied to claim 9 above, further in view of Schabbach et al. (US 2016/0213840 A1, hereinafter referred to as “Schabbach ‘840”).
Regarding claim 10, modified Schabbach teaches the injector of claim 9 substantially as claimed.  However, modified Schabbach fails to state wherein the first arm comprises a first segment and an adjoining second segment in series with the first segment, the first segment extending from the central portion and the second segment terminating in the terminal free end of the first arm, and the opposing second arm comprises a first segment and an adjoining second segment in series with the first segment, the first segment extending from the central portion and the second segment terminating in the terminal free end of the second arm, each of the second segments being angled relative to the corresponding first segments.
	Schabbach ‘840 teaches an injector (see Figs. 3-6) wherein the first arm (top surface/arm of guide track 13) comprises a first segment (portion of top surface of guide track 13 at proximal section 13.1) and an adjoining second segment (portion of top surface of guide track 13 at distal section 13.2) in series with the first segment (see Fig. 3), the first segment (portion of top surface of guide track 13 at proximal section 13.1) joining extending from the central portion (linear guide 8) and the second segment (portion of top surface of guide track 13 at distal section 13.2) terminating in the terminal free end (retainer 7) of the first arm (top surface/arm of guide track 13), and the opposing second arm (bottom surface/arm of guide track 13) comprises a first segment (portion of bottom surface of guide track 13 at proximal section 13.1) and an adjoining second segment (portion of bottom surface of guide track 13 at distal section 13.2) in series with the first segment (see Fig. 3), the first segment (portion of bottom surface of guide track 13 at proximal section 13.1) joining extending from the central portion (linear guide 8) and the second segment (portion of bottom surface of guide track 13 at distal section 13.2) terminating in the terminal free end (retainer 7) of the second arm (bottom surface/arm of guide track 13), each of the second segments (portions of top/bottom surfaces of guide track 13 at distal section 13.2) being angled relative to the corresponding first segments (portion of top/bottom surfaces of guide track 13 at proximal section 13.1) (see Fig. 3). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector of modified Schabbach to include first/second arm segments joined at an angle as taught by Schabbach ‘840 because the angled shape allows for rapid insertion/retraction and a slow stop of the needle (see Schabbach ‘840 par. [0050]).

	Regarding claim 11, modified Schabbach teaches the injector of claim 10 substantially as claimed.  Schabbach ‘840 further teaches wherein each of the first and second arms (top/bottom surface/arm of guide track 13) is pivotably connected to the chassis (insertion arrangement 1) at a respective pivot point (cam 14), and each of the second segments (portions of top/bottom surfaces of guide track 13 at distal section 13.2) is angled relative to the corresponding first segments (portion of top/bottom surfaces of guide track 13 at proximal section 13.1) at the respective pivot point (cam 14) (see Fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783